[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________                  FILED
                                                           U.S. COURT OF APPEALS
                                 No. 10-11308                ELEVENTH CIRCUIT
                                                               JANUARY 31, 2012
                             Non-Argument Calendar
                                                                  JOHN LEY
                           ________________________
                                                                   CLERK

                      D. C. Docket No. 1:92-cr-00001-WLS-3

UNITED STATES OF AMERICA,
                                                                   Plaintiff-Appellee,

                                       versus

JOHN WILLIE HICKS,
a.k.a Maine,
                                                             Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Georgia
                          ________________________
                                (January 31, 2012)

Before TJOFLAT, EDMONDSON and FAY, Circuit Judges.


PER CURIAM:

      John Willie Hicks, proceeding pro se, appeals his 36-month sentence

imposed upon revocation of his supervised release. No reversible error has been

shown; we affirm.
      While serving a term of supervised release for a prior drug offense, Hicks

was arrested and charged with a second drug offense. As a result, because the

conditions of Hicks’s supervised release required that he refrain from violating the

law, the government filed a petition to revoke his supervised release. In March

2005, the district court issued a bench warrant for Hicks’s arrest based on the

revocation petition and tolled the sentence of supervision, pending resolution of

the underlying criminal charges.

      After pleading guilty pursuant to a plea agreement, Hicks was convicted of

his second drug offense and was sentenced to 70 months’ imprisonment. Upon his

release from prison, he was turned over to federal custody pursuant to the 2005

bench warrant. The district court held a revocation hearing in March 2010 and

sentenced Hicks to 36 months’ imprisonment for violating the terms of his

supervised release.

      On appeal, Hicks argues that the district court lacked jurisdiction to revoke

his supervised release. He contends his term of supervised release expired on 30

July 2005 and the five-year delay in conducting his revocation hearing was not

“reasonably necessary” for purposes of 18 U.S.C. § 3583(i),1 such that the court


  1
   18 U.S.C. § 3583(i) provides:

      The power of the court to revoke a term of supervised release for violation of a

                                             2
could extend its jurisdiction beyond the expiration of his supervised release term.

Although Hicks raises this argument for the first time on appeal, we review

jurisdictional claims de novo. See United States v. Giraldo-Prado, 150 F.3d 1328,

1329 (11th Cir. 1998).

      As an initial matter -- although not addressed by the parties -- we must

determine whether Hicks’s term of supervised release actually expired before his

revocation hearing. We conclude that it did not.

      Hicks’s five-year term of supervised release started running on 31 July

2000, the day he was released from prison for his first drug offense. See 18 U.S.C.

§ 3624(e) (providing that a “term of supervised release commences on the day the

person is released from imprisonment”). It then continued to run until 2 March

2005, when the district court tolled it pending resolution of the criminal charges

for Hicks’s second drug offense. At that point, 150 days remained in the term.

The term remained tolled while Hicks served his 70-month prison sentence for the

second drug offense and did not begin running again until he was released on 27

November 2009. See 18 U.S.C. § 3624(e) (stating that “[a] term of supervised



      condition of supervised release, and to order the defendant to serve a term of
      imprisonment . . . extends beyond the expiration of the term of supervised release for
      any period reasonably necessary for the adjudication of matters arising before its
      expiration if, before its expiration, a warrant or summons has been issued on the
      basis of an allegation of such a violation.

                                                3
release does not run during any period in which the person is imprisoned in

connection with a conviction for a Federal, State, or local crime unless the

imprisonment is for a period of less than 30 consecutive days.”). Hicks’s

revocation hearing was then held on 10 March 2010, fewer than 150 days later.

Because Hicks’s term of supervised release did not expire before his revocation

hearing, the district court retained jurisdiction to revoke the release pursuant to

section 3583(e)(3) and did not need to extend its jurisdiction pursuant to section

3583(i). Thus, Hicks’s argument is without merit.

      Hicks also argues that the five-year delay between the issuance of his bench

warrant and his revocation hearing violated his due process rights under the Fifth

Amendment and violated Fed.R.Crim.P. 32.1(b). Because he did not raise these

objections below, we review only for plain error. See United States v. Rodriguez,

398 F.3d 1291, 1298 (11th Cir. 2005).

      Defendants involved in revocation proceedings are entitled to a certain

minimal due process, including (1) written notice of the claimed violations, (2)

disclosure of evidence, (3) an opportunity to be heard in person and present

evidence, (4) the opportunity to confront witnesses, (5) a neutral and detached

decision maker, and (6) a written statement by the decision maker setting forth the

evidence upon which it relied and its reasons for revoking supervision. Morrissey

                                           4
v. Brewer, 92 S. Ct. 2593, 2604 (1972). In addition, Rule 32.1(b) requires that a

person “in custody for violating a condition of . . . supervised release” be afforded

a “prompt[]” probable cause hearing and, if probable cause is found, a revocation

hearing “within a reasonable time.” Fed.R.Crim.P. 32.1(b)(1)(A), (2).

      Hicks does not allege -- and nothing evidences -- that he was denied the

minimum due process requirements set forth in Morrissey. Instead, his claim

relies solely on the alleged delay in his revocation hearing. But Hicks was not “in

custody for violating a condition of . . . [his] supervised release” until 27

November 2009, when he was transferred into federal custody pursuant to the

2005 bench warrant. A probable cause hearing was then held on 1 February 2010,

and a revocation hearing was held on 10 March 2010. Based on this record, we

are not convinced that the timing of Hicks’s revocation hearing violated Rule

32.1(b) or that the district court committed plain error.

      Hicks also argues that the government violated the terms of his plea

agreement by seeking to revoke his supervised release. Whether the government

breached a plea agreement is a question of law that we review de novo. United

States v. Copeland, 381 F.3d 1101, 1104 (11th Cir. 2004).

      A material promise made by the government to induce a defendant to plead

guilty is binding and must be fulfilled. Id. at 1105. Thus, in examining whether

                                           5
the government breached a plea agreement, we must first determine the scope of

its promises. Id. To determine the meaning of a disputed term in the plea

agreement, we apply an objective standard, deciding whether the government’s

acts were consistent with what the defendant reasonably understood when he

pleaded guilty. Id. Because we conclude that the language in Hicks’s plea

agreement was unambiguous, our review is limited to the meaning of that

language. See id. at 1106.

       Hicks’s plea agreement, in which he pleaded guilty in the Eastern District of

Virginia to his second drug offense, included this provision, entitled “Immunity

from Further Prosecution in this District and Others”:

       The United States will not further criminally prosecute the defendant
       in the Eastern District of Virginia for the specific conduct described
       in the indictment or statement of facts. In addition, the United States
       Attorney for the Middle District of Georgia will not prosecute the
       defendant for drug related possessions and distributions which are
       subject to a criminal investigation that occurred in that district within
       the last six years.

The plain language of this provision focuses on Hicks’s immunity from criminal

prosecutions for other drug offenses connected with the charges to which he was

pleading guilty.2 Because the revocation of supervised release is not considered a



  2
    The record evidences that when Hicks was arrested pursuant to the indictment and warrant issued
in the Virginia case, he was in Georgia and found in possession of several kilograms of cocaine.

                                                6
“criminal prosecution,” the plea agreement cannot reasonably be interpreted to

include a promise by the government not to seek revocation of Hicks’s supervised

release. See United States v. Cunningham, 607 F.3d 1264, 1267-68 (11th Cir.

2010) (concluding that, because revocation of supervised release is not part of a

criminal prosecution, a defendant is not entitled to a trial by jury or a beyond-a-

reasonable-doubt standard). As a result, we reject Hicks’s contention that the

government breached the plea agreement.

      AFFIRMED.




                                          7